 CROSS BAKING COMPANYCross Baking Company, Inc.andBakery& Confection-eryWorkers'InternationalUnion of America,Local 100.Cases 1-CA-6547October 31, 1970DECISION, ORDER, AND CERTIFICA-TION OF REPRESENTATIVEBY CHAIRMANMILLERAND MEMBERS BROWNAND JENKINSOn September 18, 1969, Trial Examiner Lloyd S.Greenidge issued his Decision and Recommendationon Challenges and Objections in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair laborpractices. The Trial Examiner also recommended thatthe challenge to one ballot be sustained and thatcertain objections to conduct affecting the results ofthe election be overruled. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision together with a supporting brief; theRespondent-Employer filed exceptions to portions ofthe Trial Examiner's Decision together with support-ing briefs as well as a brief in support of other portionsof the Trial Examiner's Decision. The GeneralCounsel and the Petitioner each filed briefs in answerto certain parts of the briefs filed by the Respondent-Employer.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision and Recommendation on Chal-lenges and Objections, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, with the following modification.ITheGeneralCounsel excepts to some of the Trial Examiner'scredibility resolutions It is the Board's established policy, however, not tooverrule a Trial Examiner's credibility resolutions unless, as is not the casehere,the preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products, Inc,91NLRB 544, enfd 188F 2d 362 (C A 3)2 140 NLRB at 224199The Employer contends that the election should beset aside because the Petitioner, in a letter to unitemployees, misrepresented an increase in wages andbenefitswhich it had obtained for its members atanother plant. Applying the tests set forth inHolly-wood Ceramics Company, Inc.,140 NLRB 221, theTrial Examiner refused to set the election aside. Hereasoned that, even if it contained misrepresentations,the Petitioner's letter was unobjectionable because theEmployer had adequate opportunity to reply. TheTrial Examiner did not decide whether the letter infact contained misrepresentations.InHollywood Ceramics, supra,we stated that wewould set an election aside:where there has been a misrepresentation . . .which involves a substantial departure from thetruth, at a time which prevents the other party orparties from making an effective reply, so that themisrepresentation, whether deliberate or not, mayreasonably be expected to have a significantimpact on the election.2We find that the Petitioner's letter did not containany misrepresentation of the sort prescribed byHollywood Ceramics, supra,and we agree with theTrial Examiner that the election should not be setaside.3The election was held in a unit of the Employer'sproductionand maintenanceemployees on January22, 1969. Thirty-four valid votes were cast for, and 32against, the Petitioner; 4 ballots were challenged.4Before the election, the Petitioner sent letters toemployees in the unit which stated,inter aha,thatemployees at nearby Ward Baking Company hadvoted for this Local and that:They have received 75 cents per hour in wage andfringe benefits . . . in their first contract with thisUnion. . . . They are happy to pay the $4.00 permonth after receiving a $30.00-per-week increasein wages and fringe benefits.Analysis of its agreement with Ward, effectiveOctober 1, 1968, through October 21, 1971, indicatesthat the Petitioner did in fact secure a substantialincrease over the life of the contract in the package ofwages and fringe benefits. This increase in wagesalone amounted to 49.5 cents per hour, or a total of$19.80 per week, and the increase in the cost ofemployer contributions to health and welfare andpension programs amounted to 9 or 12.5 cents perhour, or $3.60 or $5.00 per week.5 In addition, there3 In the view that we take of this case,it is unnecessary to pass upon theTrialExaminer'sfinding that,even if the letter contained substantialmisrepresentations, the Employer had adequate time to reply thereto4As the challenges to 3 of these 4 ballots have been sustained, theremaining unopened ballot cannot affect the results of the election.5The disparity in the aforementioned figures is due to the fact thatunder the Petitioner'spredecessor's agreement with Ward,with which this(Continued)186 NLRB No. 28 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere other changes affecting holidays, vacationbenefits, and the identity of the health and welfareand pension program carriers which would appear tohave some value to the employees, the precise amountof which is not readily ascertainable from the instantrecord.Under these circumstances, we are satisfied thatwhile the Petitioner in its letter may have exaggeratedthe size of the increases, in the context of the largeincreases which it did in fact secure, there was not that"substantial departure from the truth . . . [which]may reasonably be expected to have a significantimpact on the election." We shall, therefore, certifythe Petitioner as the employees' representative.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as 'amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Cross Baking Company,Inc., Claremont, New Hampshire, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Bakery & ConfectioneryWorkers' International Union of America, Local 100,has been designated and selected by a majority of theemployees in the appropriate unit and that pursuantto Section 9(a) of the National Labor Relations Act,as amended, the said labor organization is theexclusive representative of all employees in such unitfor purposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment.contract must be compared,the Employer made different contributions tothe health and welfare fund for those employees with,and those without,dependents.TRIAL EXAMINER'S DECISION AND REC-OMMENDATION ON CHALLENGES ANDOBJECTIONSSTATEMENT OF THE CASELLOYD S. GREENIDGE, Trial Examiner: Case 1-CA-6547,a proceeding under 10(b) of the National Labor RelationsAct, as amended, herein called the Act, was heard atClaremont, New Hampshire, on March 5 and 6, 1969,pursuant to due notice upon a complaint' issued by theGeneral Counsel on January 24, 1969. The complaintalleges,in substance, that Cross Baking Company, Inc.,herein called Respondent or Company, threatened employ-ees with discharge, economic reprisal, and bodily harm ifthey continued their activities on behalf of or affiliationwith the Union in violation of Section 8(a)(1) of the Act;and suspended Patricia Von Dreden2 on or aboutNovember 22, 1968, and Cheryl Stapleton on or aboutNovember 24, 1968, and discharged Von Dreden on orabout November 25, 1968, because they joined orassistedtheUnion or engaged in other concertedactivities inviolation of Section 8(a)(3) and (1) of the Act. Respondentanswered on February 13, 1969, denying the unfair laborpractices as alleged.On March 27, 1969, the General Counsel moved toconsolidate Case 1-RC-10,271 with Case l-CA-6547, toreopen the record in Case 1-CA-6547 to receive evidencemutually relating to both, and to extend indefinitely thedate for filing briefs. Respondent opposed the motioninsofar asit sought to reopen the record. By telegram datedApril 4, 1969, and,laterby Order dated May 20, 1969, theTrial Examiner granted themotion toconsolidate and toreopen the record but, as to the latter, only to the extentthat any additional evidence sought to be presented in Case1-CA-6547 is shown to be newly discovered or previouslyunavailable. The consolidatedcases wereheard by me inClaremont, New Hampshire, on July 8, 1969.InCase 1-RC-10,271, pursuant to a Decision andDirection of Election by the Regional Director for Region Idated December 17, 1968, an election by secret ballot washeld on January 22, 1969, in a unit of the Company'sproduction and maintenance employees to determinewhether or not said employees desired to be represented bythe Union for the purposes of collective bargaining. A tallyof the ballots shows that of approximately 69 eligible voters,66 cast valid ballots, of which 34 ballots were for the Union,32 ballots were for no union, and 4 were challenged.On January 27, 1969, the Company filed with theRegional Director timely objections to conduct affectingthe results of the election. The objectionsallege as follows:On January 17, 1969,at a meetingattended byapproximately thirty employees of the Company,representatives of the Bakery and Confectionery Unionsupplied false and misleading information concerningthe pay received by employees of the Ward BakingCompany which is located in White River Junction,Vermont. The information in question is set forth in theattached affidavits.The Company contends that such conduct as well asother conduct engaged in by the above mentionedUnion affected the results of the election.After an investigation, the Regional Director, on March26, 1969, issued and duly served upon the parties aSupplemental Decision on Objections and Challenges. Inthe Supplemental Decision, the Regional Director sus-tained challenges to two of the four challenged ballots andreferred to the Trial Examiner challenges to the remainingballots of Patricia Von Dreden,alleged inthe complaint tohave been discriminatorily discharged prior to the election,and Valerie Hull, whose statusas a supervisor was in issuein the unfair labor practice proceeding. It was further found1Based on a chargefiledby Bakery & ConfectioneryWorkers'InternationalUnion of America, Local 100,herein calledthe ChargingParty or the Union.2The name of this alleged discriminatee appears as corrected at thehearing. CROSS BAKING COMPANYby the Regional Director that the "other conduct" alludedto by the Company in its objections embraced an allegationthat Patricia Von Dreden, acting as agent for the Union,"threatened,and assaulted other employees therebyimpairing a free choice in the election." Consequently, as adetermination of the validity of the objections is inherent inthe resolution of the relevantissuesin the complaint case,the Regional Director also referred to the Trial Examinerfor hearing in the consolidated proceeding the issues raisedby the Company's objections.Allpartieswere represented by counsel or unionrepresentatives at the original and consolidated proceeding,and were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence rele-vant and material to the issues, and to file briefs andproposed findings. Briefs were filed by the GeneralCounsel, the Respondent, and the Union on or beforeAugust 28, 1969, the extended date for filing briefs.Upon the entire record in this proceeding,3 his resolutionof issuesof credibility based upon the appearance anddemeanor of the witnesses, and the briefs, which have beencarefullyconsidered, theTrialExaminermakes thefollowing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe complaint declares that the Respondent is a Vermontcorporation engaged in the manufacture, sale, anddistributionofbaked goods and related products inClaremont, New Hampshire.In the course and conduct of its business, Respondentannually purchases goods and materials valued in excess of$50,000 directly from points outside the State of NewHampshire which are received at its Claremont location.Upon the complaint's jurisdictional declarations, whichare conceded, I find that Respondent, throughout theperiod with which this case is concerned, was an employerengaged in commerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of the Act andthe Board's jurisdictional standards.II.THELABOR ORGANIZATION INVOLVEDThe Charging Party is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA.Introduction1.The start of the Union's campaign andRespondent's oppositionThe parties stipulated, and it is found, that JeffreyBurgess,assistant plant manager, and Claire Underkofler,production manager, are, and at all times material have3A complaint allegation that Respondent, by one N. Cardier,threatened employees with economic reprisal was withdrawn by theGeneralCounsel.Another allegation that N. Cardier was, at times201been, supervisors of the Respondent within the meaning ofSection 2(11) of the Act.The Company had approximately 69 employees in theappropriate unit employed on two shifts, 5 days a week.The factory is closed on Saturdays, and Tuesdays are downdays meaning that on Tuesdays the Company operates witha skeleton crew detailed to make crackers.The Union's organizing campaign began in early October1968 when employee Stanton Dorion and Leo J. Dell'Olio,theUnion's International representative, visited PatriciaVon Dreden. Von Dreden distributed union cards at thebakery during her breaks and, from the latter part ofOctober through early November, held union meetings inher home. Burgess testified that everyone in the plant knewwho was and was not active on behalf of the Union andfrankly admitted that, several weeks before Von Dreden'ssuspension on November 22 and subsequent discharge onNovember 25 or 26, and before Stapleton's suspension onNovember 24, the Company knew from reports fromleadgirlValerieHull and others that Von Dreden andStapleton were active supporters of the Union. Admittedly,too, the Company received no report of union interest onthe part of employees Dorothy Loiselle and Lynn Platt. Inconversations with the employees, the Company made clearits opposition to the Union's attempts to organize.The petition for an election in Case 1-RC-10,271 wasfiled on October 14, 1968. The conduct attacked by theGeneral Counsel and the Union took place in a period priorto the election which was conducted on a date previouslyfixed herein as January 22.2.TheRedwater Brook Road incidentQuestions concerning the Redwater Brook Road andCota incidents, discussed in sequence hereinbelow, wereraised in conversations which preceded the suspensions ofVon Dreden and Stapleton. Further, certain occurrences onthe former occasion are advanced as an objection to theelection.As the evidence with respect to the RedwaterBrook Road incidentis in seriousconflict, I present belowtwo divergent views of the events of that evening.a.The version of Von Dreden, Stapleton, andLorraineBunnellAbout 11:30 p.m., on Monday, November 18, 1968, VonDreden was driving home after having picked up her 3-month-old baby who had been staying with her motherwhileVon Dreden,Bunnell,their respective husbands,Stapleton, and Union Agent Dell'Olio were out bowling.Accompanying Von Dreden in her blue Saab wereStapleton and Bunnell, the latter holding the baby in therear of the automobile. While traveling on a major road inWest Claremont but not Main Street, Von Dreden observedthat the operator of the car directly behind her was drivingat close range- "almost bumper to bumper." First,Von Dreden testified that the headlights in the other carwere on but not on "bright," later that she could notremember whether both were on. Stapleton recalled thatmaterial, an agent and supervisor of the Respondent was struck at thehearing. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDVon Dreden said they were being followed but that she(Stapleton) was too frightened by the lights to look behind.At this point, Von Dreden made a left turn onto BowkerStreet4 and another turn onto Redwater Brook Roadfollowed in each turn by the car behind which finally pulledahead and stopped causing Von Dreden to stop as well.Dorothy Loiselle got out of the car that had pulled aheadand walked towards Von Dreden. Von Dreden left her carand started towards Loiselle exclaiming, "Dot, what areyou trying to do? I've a 3 months old baby in the car." Tothis, Loiselle replied: "Do you want to fight?" and, withoutfurther ado, swung at Von Dreden. Von Dreden retaliatedby pushing Loiselle to the ground with such force as tocause her to cry in anguish, "Oh my back, my back!" Atthis juncture, Lynn Platt jumped out of Loiselle's car andstarted to remove her coat and Stapleton left Von Dreden'scar. Bunnell remained behind with the baby. Stapleton thentold Platt it was none of her business and to stay out of it.Apparently, undaunted by the appeal, Platt asked Staple-ton if she was looking for a fight and, thereupon, struckStapleton about the face and body with her hands. After theaffray,Von Dreden and Stapleton returned to VonDreden's car and the former drove her companions to herhome. On November 19, Stapleton obtained a warrant forthe arrest of Platt and, on November 20, filed a criminalcomplaint against Platt charging an assault. Von Dredenfileda like complaint against Loiselle and Platt onNovember 19 or 20.b.The versionof DorothyLoiselleand OfficerAlbert R.BergeronLynn Platt was visiting with Loiselle the evening ofNovember 18. About 11 p.m., Loiselle observed a blueSaab, which she recognized to be Von Dreden's, pass thehouse on High Street where she resided. Shortly after this,Loiselleand Platt got into Loiselle's 1963 CutlassOldsmobile - black and white - and started towards Platt'shouse. Loiselle was driving with the headlights on "dim"and only one light was working in that position. On highbeam,which she did not use, both lights workedsatisfactorily.While on Main Street, Loiselle noticed shewas being pursued, made a right turn onto Bowker Streetand stopped. She then told Platt to get out of the car andasked Von Dreden why she was following them. When Plattreturned she reported that Von Dreden and the others hadsaid that they were following Loiselle because they hadnothing better to do .5 Loiselle decided to resume thejourney and, if Von Dreden continued to follow, to attemptto lose her. The next thing Loiselle knew she was climbing ahill that lead to a dead end and, when she attempted toback down, Von Dreden blocked her path. At this point,both Loiselle and Platt debarked, walked back to VonDreden, and asked why she refused to move her car. VonDreden told them it was stuck. Loiselle tried to move thevehicle, discovered it had a standard shift, and abandoned4A referenceto the map of Claremont (Resp.Exh. 2)reveals that accessto Bowker Street can be gainedby a turnoff Main Street. Moreover, MainStreet appearsto be the road Von Dreden would havetraveledto reach herhome on Winter Street.5Platt was not called as a witness.6On cross-examination,Loiselle testifiedthatshe did not like the Unionthe effort. As Loiselle was returning to her car, Von Dredenasked Loiselle and Platt if they were for the Union and bothanswered in the negatives Von Dreden then said it was allright with her, that she did not have to work the next dayand could stay all night. To this, Loiselle declared, "Well,yes Pat, I'm for the Union just so I can go home. I'm tired. Iwant to gohome,"and started towards her car. VonDreden and Stapleton followed asking whether Loiselle andPlatt were going to help them move Von Dreden's car. Onceagain,Loiselle and Platt debarked. At this point, VonDreden asked Loiselle, "Are you chicken to fight withme?"; shoved her; and, grabbing her arm, said, "You arechicken to fight with me." Loiselle replied, "No, I respectmy elders, I do not fight with them." Whereupon, VonDreden knocked Loiselle to the ground. As Loiselleattempted to get up, something came down on her back.While not charging Stapleton with assault, Loiselle testifiedthat, when she looked around, Stapleton was on her back.In any event, Loiselle screamed: "My back, my back!" Tothis,Von Dreden replied, "Yes, it's always something isn'tit."Loiselle then crawled to her car, boosted herself up and,leaning against the vehicle, saw Von Dreden and Stapletonattack Platt. After Von Dreden and her companions haddeparted,Loiselledrove Platt back to the apartmentLoiselle shared with Valerie Hull, the leadgirl.7 Hull calledthe police.In support, AlbertB. Bergeron,an officer in the policedepartment of the city of Claremont, testified that he lefthis home on Bowker Street to report for duty about 11:15p.m. the night in question; that he made a left turn ontoMain Street, at the intersection of Bowker and MainStreets; that,while driving on Main Street and goingtowards town, he noticed two cars approach; and, as theygot closer, he observed that the operator of the second carwas driving almost bumper to bumper on the first. Theofficer also testified that one headlight in the first car wasout and identified the car as a 1964 two-door Oldsmobilewith white bottom, black top.Bergeronrecalled the secondcar to be a blue Saab, late model. The officer continued tosay that, about one-half hour after reporting for work, hewas dispatched to High Street to investigatean allegedassault on a young lady, that he found Loiselle lying on acouch and she appeared to be in great pain, that he andOfficer Hart carried Loiselle to their cruiser, that he droveLoiselle and Platt to the Claremont General Hospital and,later that evening, drove Loiselle back to her apartment.Finally, Bergeron averred that the Oldsmobile parked infront of the building where Loiselle lived and the blueSaab 8 in Von Dreden's yard were the same automobiles hehad observed on Main Street earlier that evening.Loisellewas a cracker girl and normally worked onTuesdays. Thus, despite severe back pains, Loiselle went tothe plant Tuesday morning, November 19, to ask Hull if shehad secured a replacement. Since Tuesday is a down day,Loiselle did not expect to see anymanagementrepresenta-tive.According to Burgess, however, Hull telephoned himand had refused to sign a union card.7The Union,which had challenged Hull as a supervisor,withdrew itschallenge at the consolidated hearing and agreed to her inclusion in theunit.8 Inspected by Bergeron after he had received the registration numberfrom Loiselle. CROSS BAKING COMPANY203at his home that morning and advised him of the fight thenight before. Apparently, sometime that day or the next,Loiselle filed criminal complaints against Von Dreden9 andStapleton. Loiselle testified that she was also a defendant inthe criminal court action.Wednesday morning, November 20, Loiselle returned tothe plant and told Burgess that she and Platt "got beat upbecause of the union." The next day, Loiselle visited herdoctor and X-rays of her back showed that she hadsustained two chipped ribs and a chipped spine. Loisellewas laid up from about November 20 until January 22during which period she received full compensation underthe Company's group insurance policy.10On December 5, Von Dreden and Platt were each foundguilty of assault and fined $10, and Stapleton was found notguilty.3.The CotaincidentEarly in the morning of Wednesday, November 20, VonDreden, Stapleton, and Bunnell appeared in court inconnection with the criminal charges that had been or werebeing filed against Loiselle and Platt. About 11 a.m.,Bunnell telephonedBurgessand asked whether they shouldreport for work that day., Burgess replied that it was amatter of indifference to him. Shortly, thereafter, the girlsappeared and worked until about 10 p.m. that night.About 7:30 p.m., Eli Cota entered the bakery and walkedover to Valerie Hull. Cota, a mixer, worked daysas a reliefman to Garfield Von Dreden.11 When Bunnell saw Cotashe said to Von Dreden, "I'm scared, I think they are up tosomething." Suddenly, Cota ran over to Bunnell and asked:"What are you saying now, Lorraine? Causing moretrouble?"12Bunnelltold Cota that her conversation withVon Dreden was none of his business. Cota replied,accordingto Bunnell,"Oh, you want to fight, you want tofight," and put his fists in her face. Von Dreden recalledthatCota askedBunnell,"Do you want to fight, youwoman beater?" and then said, "Fight me." Von Dredencautioned restraint and Bunnell walked away withoutresponding to Cota's remarks, taunts, and gestures. Theincident was reported to Hull who told Bunnell to keepquiet and return to work. At the end of the workday,Bunnell filed a complaint with the police.Shortly after the Bunnell encounter, Cota approachedStapleton and asked her if she wanted to fight. Startled bythe inquiry, Stapleton said, "What!" and Cota replied,"You want to fight me? Looking for a fight tonight,Cheryl." Stapleton then told Cota to leave her alone and heleft.Soon thereafter Stapleton requested and receivedpermission from one Eileen Fowler to use the telephone.About 8:30 p.m., and in the first of two telephone calls toher father that evening, Stapleton told him that Cota was"bothering the girls."Some timelater, Police Officer DanL.Wright was dispatched to investigate a complaint filed9A copy of the complaint filed by Loiselle against Von Dreden shows acharge of assault. Von Dreden testified that Platt also filed complaintsagainst Von Dreden and Stapleton.10Loiselle filed an application for disability insurance on November 19or 20. She had sought coverage about I month previous but the Companydeferred action on the request because of the military status of herhusband and attendant doubts that Loiselle needed theprotectionprovidedby a man who had reported that his daughter had beenthreatened and had requested transportation for her. About9 p.m., Stapleton repeated Cota's remarks to OfficerWright.Wright asked for Cota's address. Unable tointerview Cota at the plant or at his home as he was notpresent at either location,Wright left instructions withCota's wife for him to report to the policestation as soon aspossible.Within 1 or 2 hours after the call, Cota respondedtoWright's instructions. Cota admitted to Wright that hehad had words with the girls and that he had said he wouldtake action against them if they continued to "messaround" with the othergirls.To this, Wright replied that hewould call Cota in again if he repeated his threats.As Von Dreden and Stapleton were preparing to leave theplant that evening, Hull remarked that she (Hull) wastaking Stapleton to the office the next day. Von Dredenthen said, "Valerie, if you should take Cheryl into the officeI'm going too because you're the one that told me to go andget her when I was through my work." According to VonDreden, this exchange took place as the girls were passingthrough a doorway that leads to thestairs.Von Dredendeclared emphatically that she had no conversation withHull that evening in the vicinity of a telephone.Thursday, November 21, Von Dreden called in sick.Sometime that morning, Hull toldBurgess,according toBurgess, that she had attempted to talk to Stapleton thenight before but Von Dreden had interrupted asking Hull ifshe wanted to fight. In the lunchroom the same morning,Cota apologizedtoBunnell,and through her to VonDreden and Stapleton, for his conduct the night before. Hetold Bunnell that the police had upset him, that he did notrealize what he was doing and did not mean to frighten thegirls.About this point, Underkofler entered and orderedthem back to work.13B.Interference,Restraint,and CoercionThreats1.By JeffreyBurgessThe complaintalleges,and the answer denies, that on orabout November 3, 1968,Burgess, the assistant productionmanager, threatened "to discharge employees-if theycontinued their activity on behalf of the Union."On November 3, Von Dreden enteredBurgess'office,unannounced and without invitation, whileBurgess andUnderkofler were talking to her husband. Von Dredenexplained that she had heard that eitherBurgess orUnderkofler had thrown a loaf of bread at her husband.Further, Von Dreden declared that her husband had beenordered to return to the plant after a night tour of duty andthemeeting between her husband andmanagementrepresentatives presented an opportunity to ask that he becompensated for working during his free time. Her effortby its policy.11Patricia's husband.12Cotawas not called as a witness.13The findingsof fact regarding the Cota incident are based on asynthesis of the testimonyof Von Dreden,Stapleton,Bunnell,and OfficerWright. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDwas to no avail because Underkofler ordered her to leavethe office and her husband pushed her out the door.Later the same day, Von Dreden was summoned to theoffice where she was directed by Burgess and Underkoflerto apologize for disrupting the meeting. Von Dredencomplied and, as she was leaving, according to uncontro-verted and credited testimony of Von Dreden,14 Burgesspointed a finger at her and said, "You keep your nose out ofthis union business or 'you and your husband, LorraineBunnell,Cheryl Stapleton, Roger Lawton and StantonDorton will be the first out the door." It is clear and I findthat the quoted statement of Burgess was a threat ofreprisal, uttered to an employee during a period of unionactivities,and constituted coercion. Respondent therebyviolated Section 8(a)(1).2.By Claire UnderkoflerThe complaintalleges,and the answer denies, thatUnderkofler, the productionmanager,(i)on or aboutNovember 21, 1968, and again on or about November 26,1968, threatened employees "with economic reprisal forengagingin activities on behalf of and continuing theiraffiliationwith the Union"; and (ii) on November 21threatened employees with bodily harm for engaging in theaforesaid activities.About noon, on November 21, Bunnell went toUnderkofler's office to obtain permission to leave the plantas she was not feelingwell. Present at the timewas Burgess.Bunnelltestified, credibly and without contradiction, thatUnderkofler called her a hoodlum; told her she belonged injail; accused her and the Union of sending Von Dreden andStapleton - whom he characterized as hoods - to beat uptwo girls; and declared that, although he was 56 years oldand had had a lung operation, he would take care of theunionman.Finally,Underkofler told Bunnell, againaccording to uncontroverted and credited testimony ofBunnell,"Little girl, you better start keeping your noseclean and out of the Union because if you don't you won'teven have a job here."I find that the above-quoted statement of Underkoflerwas a threat of reprisal for union activities and constitutedcoercion of an employee in the exercise of rights guaranteedunder Section 7. By such conduct Respondent violatedSection 8(a)(1). In his brief, the General Counsel assertsthat he does not rely on Underkofler's statement to takecare of the union man, uttered in the presenceof Bunnell,as proof of an independent violation. Consequently, nofinding ismade with respect to it.On November 25 or 26, one Ann, an employee, toldBunnell that she had received a wage increase and askedwhether it was reflected in her paycheck. After making thenecessary computations, Bunnell replied in the affirmative.14Respondent argues that Von Dreden is not to be credited because ofan omission in her employment application filed on January 31, 1969, withSylvania, her employer at the time of the hearing.It is true that, in thespace calling for the "name and address of former employer,"Von Dredenwrote"Claremont General Hospital,Elm St.,Claremont."Von Dreden'sexplanation that no one told her to record all previous experiences must bediscounted in view of the clear wording of the form.By way of a furtherexplanation, Von Dreden averred that she did not show Cross Bakery asher former employer because she was afraid Sylvania a"nonunion shop"would not hire her if it knew she had been employed in a "union shop."Soon thereafter Burgess calledBunnell to hisoffice.Burgesslocked one door, Underkofler the other. Accordingto the unimpeached and credited testimonyof Bunnell,Underkofler,on this occasion, accusedBunnellof"snapping" a paycheck out of the hands of an employee;told her it was none of her business; observed that she wasnot interested in her job as she had not followed hisinstructions "to keep it [job) out of the union business";cautioned that if she persisted she would "be in a lot moretrouble . . ."; and, again warned that she (Bunnell) won'thave a job if she doesn't keep her nose out of the Union.I conclude and find that by threatening discharge in theevent Bunnell continued her union activities, Respondentviolated Section 8(a)(1) of the Act.C.AllegedDiscrimination1.The suspension and subsequent discharge ofPatricia Von DredenAs stated above, Von Dreden was out sick on November21.When she returned to work about 7 a.m., Friday,November 22, she found that her timecard had beenremoved from the rack. She asked her husband what itmeant and he said someone in the office wanted to see her.Von Dreden went to the office where Burgess asked herabout Monday night. Von Dreden replied, "If you meanthe fight, I can't tell you anything about it." Burgess theninquired about Wednesday night and Von Dreden said, ifthe question concerned Eli Cota coming into the plant andasking Bunnell to fight and calling her "a woman beater,"shewould respond to it. Burgess replied that he hadwitnesses who assert that Cota was not in the plant thatevening. He then called Valerie Hull and Cota, and Hullcalled Pat Russell. Von Dreden repeated her story beforethem. In reply, Cota said he was not around, Hull agreed,and Russell disclaimed any knowledge of the Cota incident.Von Dreden then suggested that Burgess talk to four namedemployees all of whom allegedly were present at the time inquestion and Burgess said that he would do so.15 Finally,according to Von Dreden, Burgess declared that he had noalternative but to suspend her indefinitely because she hadtried to pick a fight with Cota. Burgess testified that he toldVon Dreden she was suspended because of her participa-tion in a fight with two girls and because she had attemptedto pick a fight with a leadgirl. Von Dreden's suspensionnotice,datedNovember 24, reads, in pertinent part,"suspended indefinitelyforthreateningleadgirl.11/22/68." I credit Burgess over Von Dreden and find thatthe reasons given Von Dreden for her suspension at theclose of the meeting on November 22 were those set forthby Burgess in his testimony on the stand.16Thereafter, and on the same day, Burgess took theThe explanationis speculative,self-serving,and devoid of factual support.Misrepresentation,whether bycommission or omission,isnot condonedbutthemisrepresentationhereisinsufficienttodiscredittheuncontradicted testimony of Von Dreden.In this regard, it is significantthat Burgess,who was present during the hearing and testified on threedifferentoccasions, did not denythe statement attributedto him by VonDreden and thatUnderkoflerwas not called as a witness.15These findings are based on a composite reading of the creditedtestimony of Von Dredenand Burgess.16Burgess asked a general question aboutWednesdaynight but Von CROSS BAKING COMPANYfollowing steps to investigate the occurrences on Mondayand Wednesday nights:He contacted Cola who, thistime,admitted that he hadbeen in the plant Wednesday night.He questioned Russell Magoon 17 as to what he knewabout the incident.Magoon reported that, while in theshipping room Wednesday evening, he had observed VonDreden interrupt a conversation between Hull andStapleton near the telephone; that Von Dreden asked Hull,"Do you want to fight? Do you want to fight?"; and thatHull backed away in silence. According to Burgess, this washis second conversation with Magoon and was initiated toconfirm findings he had reached the day before in theearlier conversation.He summoned Bunnell to his office during her lunchperiod. Initially,Burgessasked about Wednesday night but,before Bunnell could respond, he interrupted announcingthat he had "expelled" Von Dreden. He went on to say thathe had received information to the effect that Von Dredenhad "beat up or threatened to beat up Valerie." Bunnellprotested but Burgess declared that Hull had a witness inthe person of Pat Russell, that he had to go by what Hullsaid and that "Pat [Russell] agreed to it." After this,Burgess returned to his,question about Wednesday night.Bunnell explained that Cota had entered the plant duringhis nonworking hours and had threatened her. Burgessasked for proof and Bunnell mentioned "the men onnights."About 20 minutes later, Burgess again calledBunnellto his office. This time he asked about Mondaynight but Bunnell refused to say anything about the eventsthat evening asserting that she had been instructed by herlawyer not to discuss the matter. Burgess then said that hehad heard the other girls' story and now desired to hearBunnell's,adding that he had been told "it was about theunion." Bunnell denied that the Union was involved.Burgess pressed his inquiry but Bunnell continued to refuseto tell him anything about Monday night.18Sometimeon November 24, Von Dreden calledBurgessand asked if her suspension was up.Burgessreplied, "Notuntil my lawyers decide."On November 25 or 26, Von Dreden called again and thistime asked whether the lawyers had decided.Burgessanswered, "I have just come to the conclusion Pat that youare discharged." Von Dreden asked what for and Burgesssaid, according to Von Dreden, "for threatening Valerie."Von Dreden denied that she had threatened Valerie. Theseparationnotice issued to Von Dreden and datedNovember 26 states that she was discharged for threateningleadgirl (Valerie Hull).Burgessdenied giving Von Dreden areason for the discharge on the telephone but, in responseto a question from the General Counsel, asserted that shewas discharged for threatening the leadgirl on Wednesdaynight and because of her involvement in the Monday nightincident.Dreden focusedon Cota.From all that appears,Burgess backed into adiscussion of the Cota affair. Further, it is unreasonable to believe that,after stating that he had received reports to the effect thatCotawas not inthe plantWednesday night - supported at the suspension meeting bystatements from Hull and Cota himself,Burgess would tell Von Dreden, afew minutes later, that she was suspended for threatening Cota that night.For these reasons, as well as demeanor, I do not credit this testimony ofConclusion205The General Counsel contends that the Respondentsuspended and later discharged Von Dreden because of herunion membership and activities. The Respondent, con-versely,argues that Von Dreden was suspended andsubsequently discharged because she had threatened aleadgirl and because of her participation in the fight. At thehearing,Burgessamplified, testifying that he suspendedVon Dreden because he wanted to investigate thecircumstances surrounding the fight and the alleged threatto the leadgirl.Von Dreden was an ardent supporter of the Unionalmost from the inception of its organizationalcampaign.She had distributed union cards at the plant during herbreaks and had held employee gatherings at her home. Thather union activities were known to the Respondent prior toher suspension and discharge was admitted by Burgess andsuch knowledge is clearly evidentin his warningto her onNovember 3 to keep her nose out of the union business.At the outset,it isnecessary to remember that the Cotaincident and the alleged threat to Hull were two separateand distinct events and to avoid confusing the two, bothhaving occurred in the plant the same evening. There is nodispute, in view of the credited and unchallenged testimonyof Bunnell, Stapleton, and Von Dreden, but that Cotathreatened Bunnell and Stapleton Wednesday night. Cotafinally admitted his presence in the plant on the night inquestion to Burgess and admitted the threat to OfficerWright.The Hull incident was an entirely different matter. It willbe recalled that Hull reportedtoBurgessThursdaymorning that she had been threatened by Von DredenWednesday night.Thereafter,Burgess conducted aninvestigationbut the results were not such as might lead areasonable man to conclude that Von Dreden had in factthreatened Hull and that Burgess had a reasonable basis forbelieving that she had done so. This is because (1) I creditVon Dreden that she did not threaten Hull, (2) Von Dredenis supported by Bunnell, (3) Hull did not testify, (4) neitherMagoon nor Russell testified at the original hearing,although both, and presumably Hull, were still employedby the Respondent and no excuse was offered for its failureto call them,19 and (5) Stapleton, the only other witness tothe alleged threat, was interrupted by Burgess when shesought to tell him about Wednesday night.Although the evidenceisinsufficientto establish adefense based on the asserted threat to Hull, such a findingdoes not end our inquiry because, as noted, Respondent hasthe traditional two strings to its bow.In this instance, thesecond string is the Redwater Brook Road incident,Monday night.Manifestly, the events of that evening were a matter ofdeep concernto Burgess.One employee had been disabledand would probably be away from work for an extendedVon Dreden.'7Neither Hull, Russell, norMagoon was called as a witness at theoriginal hearing.IsThefindingswith regard tothe two conversations with Burgess arebasedon the creditedand uncontroverted testimony of Bunnell.19 1 drawan inference adverse to Respondent from this. 206DECISIONSOF NATIONALLABOR RELATIONS BOARDperiod drawing disability compensation under the Compa-ny'sgroup insurance policy, and five, including thedisabled employee, were parties in criminal proceedings inthe local court. Self-interest and curiosity sufficientlyaroused,Burgesssought, as late as Sunday, November24--or 1 or 2 days before the discharge-"to get to thebottom of what happened Monday night," but Stapleton,Von Dreden, and Bunnell refused to cooperate and, in theend, Burgess was left with only unimpeached reports fromLoiselle and Platt about a vicious assault upon Loiselle andwith clear and direct evidence of the effects thereof. It,therefore,becomes fairly inferable that what reallydisturbedBurgess,Hull's alleged complaint notwithstand-ing,was the occurrence Monday night and the reverbera-tions from that event which reached the plant areaWednesday night, the first regular workday thereafter. Inthis connection, it is not without significance that Burgessdid not discharge Von Dreden at once but, instead,suspended her and continued his investigation. In view ofthe foregoing andthe record as a whole, I conclude that theGeneral Counsel has failed to adduce convincing evidencethat the Redwater Brook Road incident was used as anexcuse to suspend and later to discharge Von Dreden. Onthe contrary, I find that Burgess was in fact convinced thatVon Dreden was guilty of conduct justifying her suspensionand discharge, and that Burgess' union animus and VonDreden's union activities did not play a material part in thisdecision 2° Surely, Von Dreden's union activities cannotshield her from a discharge for cause and even employershostile to a union do not forfeit their right to discharge forthis reason.21 Finally, it is immaterial that an unresolvedquestion concerning Von Dreden's participation in theaffraywas pending in the local court at the timedisciplinary action was taken against her.22I, therefore, find and conclude that Respondent did notviolate the Act by suspending and discharging Patricia VonDreden.2.The suspension of Cheryl StapletonAfter an absence of I or 2 days, Stapleton returned towork Sunday, November 24. About 7:30 a.m. that day,Burgess called Stapleton to his office. First, Burgess statedthat he wanted to get to the bottom of the Monday nightoccurrence and then asked what happened that night. LikeVon Dreden and Bunnell, Stapleton replied that she hadbeen advised by her lawyer not to discuss the events of thatevening.After thisBurgessqueried Stapleton aboutWednesday night and she said that she was willing todiscuss the Wednesday night incident because it took placeon company time and property. However, before she couldrespond,Burgessinterrupted and repeated his inquiryabout Monday night. Again Stapleton refused to furnishany information about the events of that evening this timesaying it was no concern of the Company. To this,Burgess20 SeeLoffland BrothersCompany, 166 NLRB No. 3;Refiners Transport& Terminal Corporation,164 NLRB No. 99;N.L.R.B. v. I. V., Sutphin Co. -Atlanta,Inc.,373 F.2d 890 (C.A. 5); DistinguishN.LR.B. v.WhitinMachine Works,204 F.2d 883, 885 (C.A. 1).21See,e.g.,Electra Controls, Inc.,161 NLRB 307, 317;N.L.R.B. v. ParkEdge SheridanMeats, Inc., 341 F.2d 725, 728 (C.A. 2). and cases cited.22 SeeLoffland Brothers Company, supra,fn. 5.23These findings are based on the credited testimony of Stapletonreplied,"What do youmean it'sno concern of theCompany's.I have a girl whose [sic]out on sick[leave] whohas doctor's papers for the right to be out sick."About thispoint,Burgess told Stapleton that Loiselle and Platt hadgiven their side of thestory andhe wanted to hear the otherside.Once more he pressed his question about Mondaynight but Stapleton steadfastly refused to discuss thematter.Finally,Burgess told Stapleton she was suspendedfor 3 days. Asked fora reason for the suspension,Burgessreplied it was because she had refused to tell him aboutMonday nightand the inference he drew therefrom that shewas involved in the fight.23 Stapleton did not receive aseparation notice but her timecard was marked to show a 3-day suspension.ConclusionThe General Counsel argues that Stapleton was suspend-ed because she had joined the Union and engaged in otherconcerted activities. The Respondent attributes the suspen-sion to Stapleton's involvement in the fight Monday night.Stapleton came to Respondent's employ shortly after thestart of the union campaign. She signed a union card,attended a Board hearing in connection with the \represen-tation petition, and her union activities were admittedlyknown to the Respondent.In my opinion, Stapleton was not suspended for beingactive on behalf of the Union and the reason assigned forher suspension is not a pretext to mask or disguise adiscriminatory motive. Despite Burgess' urging and expla-nations as to why he sought information about theRedwater Brook Road incident, Stapleton stubbornlyrefused to discuss the matter. As indicated above, Burgess'concern about the fight is readily understandable particu-larly in view of the fact that the Company was financing,through its premium payments, the cost of Loiselle'srecovery.24 The evidence, therefore, militates against theconclusion that it was Burgess' union animus, rather thanStapleton's refusal to cooperate in the investigation and theinference drawn therefrom that she was involved in thefight,which was the basis for the decision to suspend her.Accordingly, I conclude and find that the General Counselhas not sustained the burden of proof required to establishthat Stapleton's 3-day suspension was a violation of Section8(a)(3) of the Act.IV. THE REPRESENTATION CASEA.The ChallengesAs Patricia Von Dreden was lawfully suspended thendischarged in November 1968, she was not an employee ofthe Company at the time of the election in January 1969and, therefore, was ineligible to cast a ballot. The challengeto her ballot must be sustained.corroborated, in major parts, by Burgess.24The group insurance program is financed by joint contributions fromthe employer and employees. At the time of her disability, Loiselle hadcontributed nothing to the plan obviously because of the Company's delayin approving her request for coverage.Since her return to work in January,Loisellehas made regular contributions to the plan but it is not clear fromthe record whether they include retroactive payments to the date ofcoverage or are prospective only. CROSSBAKING COMPANY207As the Union withdrewitschallengeto the ballot ofValerieHull at the resumed hearing and agreed to herinclusionin the votingunit, her vote may be counted.B.The ObjectionsIn addition to the foregoing challenges I have before meObjections to Conduct Affecting the Results of the Electionalso referred by the Regional Director for disposition. Theobjections are discussed,seriatim,as follows:1.The dissemination of allegedly false andmisleading wage informationEmployees of the Company were invited to attend aunion meeting held on January 17 at the Claremont LibraryBuilding. Present for the Union were President Kralstein,InternationalRepresentativeLeo J. Dell'Olio, and GeneMontroni. Also in attendance were about 11 employees ofthe Company,25 Sandra Davis, and one or two employeesof Ward Foods, Inc., Bakery Division.At one point during the meeting, Dell'Olio read from sixpay statements issued to Davis while she was employed byWard.26 Dell'Olio credibly testified that he read only grossearningsand this testimony was corroborated by StantonDorion and LorraineBunnell;the latter having averredthat Davis, who sat beside her while Dell'Olio read from thepay stubs, confirmed the accuracy of the report. RussellMagoon, however, challenged the report and, according tothe credited testimony of Dorion, Bunnell, and PatriciaRussell,was invited to inspect the statements and did. Hisdenial of the credited testimony is, therefore, rejected.According to Russell, at some point during the reading oftheDavisearnings,an unidentified union official ormember stated that in 1 week Davis worked 36 hours andearned $90 plus; and, in another, worked in excess of 40hours and earned $100 plus. Further, Russell and Magoontestified that there was no mention of overtime by the unionspokesman.On the other hand, Dell'Olio averred thatcertain ink and pencil numerical notations in the upper left-hand comer of each statement, purporting to show thenumber of hours worked, were not on the statements whilethey were in his possession27 and he denied mentioninghours worked by Davis. It is noted that the printed formitself contains no provision for recording the number ofhours worked by an employee.In evaluating the foregoing testimony, I credit Dell'Olioover Russell as his testimony was straightforward, certain,and supported by Bunnell. Conversely, Russell, at onepoint, stated that an unidentified union official or member,not in the hearing room, read the statements; later, that theofficial could have been Dell'Olio; and, finally that shecould not recall who read them. In view of her uncertainty,vacillation,and general confusion,as well as demeanor, Iregard Russell's testimony as unworthy of reliance. I find,25RussellMagoon,Valerie Hull,Patricia Russell, PatriciaVon Dreden,Lorraine Bunnell,Cheryl Stapleton, Lawton,StantonDorion, Bouther,LeBlanc,and Platt.26Davis worked forWard fora periodof 8 or 9 weeks endingDecember 16.27Clarence Smith,Ward's controller,speculatedthat the markings wereprobably made by Ward's payroll clerk.therefore, no credible evidence that Dell'Olio made theremarks alluded to by Russell.Moreover, even assuming such statements were made byDell'Olio, they were ambiguous in nature and, in thecontext in which they were uttered, cannot reasonably beconstrued as a material misrepresentation of Davis' wageearnings. Further, any questions the employees may havehad concerning this matter could easily have been resolvedby the simple expedient of asking Davis who, as stated, waspresent at the meeting.28The Employer also contends that the Union falselyadvised the employees of a wage increase which it claimedit had obtained for its members. In this regard, the recordshows that, in a letter mailed to the homes of the employeeson January 17 and dated January 18, the Union appealed tothem to vote "Yes" in the coming election and warned thatthe Company's only concern was to defeat the employees sothat it can continue paying low wages and avoid "proper"fringebenefits.The letter asked rhetorically why theemployeesmust be treated as second class citizensresponding with the suggestion that they follow the lead ofthe employees of Ward Baking Company, White RiverJunction,Vermont. It Continued, "As you know, theyvoted 64 to I to join this union. They have received 75 centsper hour in wages and fringe benefits-in their firstcontract with this Union. Many of you were at the partygiven by the Ward Baking employees saw and heard foryourself how happy they are to be part of this union. Theyare happy to pay the $4.00 per month after receiving a$30.00 per week increase in wages and other benefits."Finally, it exclaimed,"JoiningthisUnion will better yourstandard of living.On January 22, 1969, VOTE IN THELEFTHAND CORNER-YES!"Monday afternoon, January 20, George Edson, theCompany's vice president, was shown a copy of the Union'sletterby either Burgess or Underkofler. Edson testifiedthat,after examining the letter, he concluded that thestatement therein that Ward's employees had received a 75-cent-per-hour wage settlement was inaccurate because theBurlington Free Press reported on October 7, 1968, that theUnion had settled for about 65 cents per hour.m Edsondiscussed the matter with his lawyer the next morning but,according to Edson, as "there was a 24-hour period beforethe election at which time we could do nothing," theydecided it was too late to prepare a rebuttal. Edson alsotestified that the newspaper report was his only basis forconcluding that the 75-cent-per-hour figure was fictitious.It is clear enough that a newspaper report is not evidence ofthe accuracy of statements made therein.30The Company, however, offered in evidence copies ofWard's collective-bargaining agreement with Local Union28 SeeHollywood Ceramics Company, Inc.,140 NLRB 221, 225.29The newspaper account reads,in pertinentpart, that, "the unionreported a contractsettlementwith Wardcallingfor a package of60 centsper hour over a 3-year period, includingadditionalhealth and welfare andmajormedicalbenefits,aswellas improved pension benefits andadditional vacations."30 See 7 Wigmore,Evidence,§ 2150 (3d ed.) 208DECISIONSOF NATIONALLABOR RELATIONS BOARDNo. 573,New England Joint Board,Retail,Wholesale &Department Store Union,CIO,31 and it current agreementwith the Union and, on the basis of a comparison of thewage schedules,asserts that the true general increase inwages and fringe benefits obtained by the Union for itsmembers at Ward was only 60 cents per hour or $24 perweek and that the 15-cent discrepancy was due to the factthat the Union deliberately took credit for certain fringebenefit contributions which had existed under Ward's priorcontract with Local 573. I find no merit in this objection.The standards which the Board applies in determiningwhether an election should be set aside where,as allegedhere,there has been a substantial misrepresentation is setforth inHollywood Ceramics Company, Inc., supra,p. 224.Under these standards,a misrepresentation need not beshown to be deliberate but it must represent a "substantialdeparture from the truth"andmust be of such a characteras to have had "a significant impact on the election."Accepting the accuracy of the Employer's computationsfor the purpose of discussion only, I am of the opinion thatthe Union's letter of January 18 did not contain materialmisrepresentations which impaired the employees' freedomof choice within the intent ofHollywood Ceramics.For onething,theUnion gave the name and location of thecompany with which the comparison was being made thusproviding the employees with a means of evaluating theinformation contained therein.For another, the Employerhad an opportunity to make an effective reply.The letters were mailed to the employees from a motel inClaremont on Friday,January 17, and,presumably, werereceived no later than early Monday morning,January 20,or 2 days before the election.As stated,Edson himselfreceived a copy Monday afternoon from either Burgess orUnderkofler,who obviously had obtained the copysometime previously. It would not have taken much timefor Edson to have communicated with the Ward officials if,as he asserts,he had reason to believe that the Union hadmaterially misrepresented the wage settlement,particularlyas the Employer appears to maintain cordial relations withWard and as the two plants are only about 25 miles apart.In this connection,itisnot without significance thatCharles Smith,the bakery controller at Ward and also anofficial conversant with its labor relations policy, was notquestioned about the alleged 75-cent settlement despite thefact that he testified under subpena as a witness for theEmployer.Finally,the Employer's apparent reliance on thePeerless Plywood32rule, as an excuse for its failure to rebutthe alleged misrepresentation,ismisplaced as the rule doesnot apply to campaign material.For the reasons hereinabove set forth,I recommend thatthis objection be overruled.2.Patricia Von Dreden's alleged involvement inthreats to an assault of other employeesIn this objection the Employer asserts that Von Dredenacted as an agent for the Union but the evidence showsonly that she was a rank-and-file employee without officialstatus with the Union.31Local 100's predecessor.32PeerlessPlywood Company,107 NLRB 427.In all other respects,the evidence relied on by theEmployer to support the objection is essentially the same asthat considered above in the discussion of the RedwaterBrook Road and Cota incidents.To the extent,therefore,that I have already dealt with the substance of thisobjection,Iconsider it an undue burden upon the recordand the reader to repeat the discussion in a parallel context.Itwill suffice to say,however,that,even assuming VonDreden was the aggressor in the affray,the Union is notresponsible for her conduct since there is no evidence thatshe was an agent of the Union at the time or that the Unionauthorized,condoned,or ratified her actions.33I also recommend that this objection be overruled.Accordingly,I conclude and find that the Union did not,by its conduct,interfere with or affect the results of theelection conducted on January 22, 1969.V. THE EFFECT OF THE UNFAIRLABORPRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the Respondent'soperations described in section I, above,have a close,intimate,and substantial relationship to trade,traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices,I shall recom-mend that the Board issue an order requiring that it ceaseand desist therefrom and take certain affirmative actionincluding the posting of appropriate notices designed toeffectuate the policies of the Act.Having found that Respondent has engaged in acts ofinterference,restraint,and coercion by unlawfully threaten-ing employees and thereby having violated Section 8(a)(1)of the Act,I shall recommend that Respondent cease anddesist therefrom.Upon the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening to discharge employees, and bythreatening employees with economic reprisal if,in eachinstance,they continue their activities on behalf of andaffiliation with the Union, the Respondent has engaged ininterference,restraint,and coercion of employees in theexercise of rights guaranteed in Section 7 of the Act and, bythis conduct,the Respondent has engaged and is engagingin unfair labor practices within the meaning of Section8(a)(1) of the Act.4.The Respondent did not suspend and discharge33 SeeOrleansManufacturing Company,120 NLRB 630;Pittsfield ShoeCompany, Inc.,119 NLRB 1067. CROSS BAKING COMPANY209employees and thereby discriminate against them in regardto their hire or tenure or terms or conditions of employmentwithin the meaning of Section 8(a)(3) and Section 2(6) and(7) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.CourtofAppeals,thewords"aDecree of the United StatesCourt ofAppealsEnforcing an Order" shall be substituted for the words "aDecisionand Order."35 In the event that this RecommendedOrderis adoptedby the Board,thisprovisionshall be modified to read: "Notify saidRegional Director, inwriting, within 10daysfrom the date of thisOrder,what steps Respondenthas takento complyherewith."RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusionsof law, and upon the entire record, it is hereby recommend-ed that Cross Baking Company, Inc., its agents, successors,and assigns, shall:1.Cease and desist from:(a) Threatening to discharge employees and threateningemployees with economic reprisal if they continue theiractivities on behalf of and affiliation with the Union.(b) In any like or related manner, interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tivesof their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such activities.2.Take the following affirmative action found necessar-y and designed to effectuate the policies of the Act:(a)Post at its place of business in Claremont, NewHampshire,copiesoftheattachednoticemarked"Appendix." 34 Copies of said notice, on forms provided bythe Regional Director for Region 1, after being duly signedbyRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.35IT IS FURTHER RECOMMENDEDthat the allegations in thecomplaint not found to have been sustained in the Decisionherein be dismissed; that the Employer's objections to theconduct of the election, held on January 22, 1969, beoverruled in their entirety; and that the results of theelection be certified.34 In the event that this RecommendedOrder is adopted by the Board,the words "a Decisionand Order" shall besubstitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice. In the furtherevent that the Board'sOrderisenforcedby a decreeof a United StatesAPPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employeesthat:WE WILL NOT threaten to discharge our employees orthreaten them with economic reprisal if they continuetheir activities on behalf of and affiliation with Bakery& ConfectioneryWorkers'InternationalUnion ofAmerica, Local 100.WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce our employees in the right toself-organization, to form, join,or assistthe above-named Union, or any other labor organization, tobargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of mutual aid or protection, or to refrain fromany and all such activities, except to the extent that suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, in conformity with Section 8(a)(3) of theAct.All our employees are free to become, remain, or refrainfrom becoming or remaining members of the above-namedlabor organization or any other labor organization.CROSS BAKING COMPANY,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If employees have any question concerning this notice orcompliance with its provisions, they may communicatedirectly with the Board'sRegionalOffice, 20th Floor, JohnF.Kennedy Federal Building, Cambridge and NewSudbury Streets,Boston,Massachusetts 02203, Telephone617-223-3300.